OPINION — AG — ** CONFLICT OF INTEREST — NEWSPAPER EMPLOYEE SERVING AS A MEMBER OF COUNTY EXCISE BOARD ** THE QUESTION OF WHETHER AN EMPLOYEE OR PUBLISHER OF A DAILY NEWSPAPER CAN SERVE AS A MEMBER OF A COUNTY EXCISE BOARD IF THE NEWSPAPER DOES BUSINESS WITH THE COUNTY IS GOVERNED BY THE PROVISIONS OF 68 Ohio St. 1971 2457 [68-2457] . THE DISPOSITIVE ISSUE TO THE ORIGINAL QUESTION OF WHETHER THE EMPLOYEE OR PUBLISHER FURTHERS HIS INTEREST AS A RESULT OF MEMBERSHIP ON THE COUNTY EXCISE BOARD IS ONE OF FACT THAT MUST BE JUDICIALLY DETERMINED BY A COURT OF COMPETENT AUTHORITY. CITE: 68 Ohio St. 1971 2457 [68-2457] (NATHAN J. GIGGER)